DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This 
Office Action is responsive to the amendment filed on 02/22/2021.
Examiner’s Remarks
Subsequent to interview summary recorded 02/22/2021, applicant filed amendment to claims as discussed. A careful review and an updated search has been conducted and no art is found that solely, or in combination, discloses the combination of features recited in the claims.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 is allowed because no art is found that solely, or in combination, discloses the combination of features recited in the claim including, mapping groups to perform configuring network traffic using identifiers acquired from network slice information, the mapping including both first mappings of user groups and second mappings of the user groups to ones of the network slices that match the user groups based on the traffic policies and properties associated with the network slices.
These features as discussed including, maintaining first mappings of user groups for network traffic of the enterprise network to traffic policies to be applied to the network traffic; determining second mappings of the user groups to ones of the network slices that match the user groups based on the traffic policies and properties associated with the network slices; 

Pertinent prior art
Pub. No.: US 2018/0368056 A1 to Wang et al. does not disclose configuration of the network traffic in the forwarding plane with identifiers of ones of the network slices that match the network traffic based on the second mappings, because Wang et al. does not disclose as required maintaining first mappings of user groups for network traffic of the enterprise network to traffic policies to be applied to the network traffic; determining second mappings of the user groups to ones of the network slices that match the user groups based on the traffic policies and properties associated with the network slices. Rather, Wang et al. discloses mapping relationship for instance, including a mapping relationship between the identifier information of the network slice to which the UE belongs and the identifier of the network slice to which the UE belongs. To that end, according to [0178], the mapping relationship includes a mapping relationship between the identifier information that is of the network slice and that is obtained by the UE and an identifier that is of the network slice and that is corresponding to the identifier information.

Pub. No.: 2018/0352501 A1 to Zhang et al. discloses that a user group may not be big enough to initiate a dedicated and ideal network slice. However, Zhang advocate [0072] selecting a network slice from the one or more network slices for the terminal device based at least on the requirement information of the third party service provider. This selection may be based further on a preference of the terminal device for the network slices when the request message includes the related information, the type of the service requested by the terminal device and/or a strategy or policy of the network operator for mapping between an application traffic or service type and the network slice ID or type. 

Pub. No.: US 2019/0037409 A1 to Wang et al. discloses network slicing operation where information broadcasted by a radio access network (RAN) may facilitate network slice selection. The information may include identifiers for the network slices, priorities of the network slices, service classes served by the network slices, and/or the like. When multiple network slices are discovered that serve different target user groups and/or services.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL K MAGLO whose telephone number is (571)270-1854.  The examiner can normally be reached on 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL K MAGLO/Examiner, Art Unit 2414                                                                                                                                                                                                        2/26/2021

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414